Order entered September 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01046-CV

                          JIMMY CHARLES JOHNSON, Appellant

                                                V.

                            DALLAS COUNTY ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-10-31998-C

                                            ORDER
       We GRANT appellees’ August 29, 2013 motion for an extension of time to file a brief.

Appellees shall file their brief on or before September 12, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE